        Case 1:18-cv-03588-JGK Document 96 Filed 09/14/20                           - ... .. . . - .
                                           ~ - -·-:::-:..- .: .       --- Page 1 of 2 . -
                                                                             -
                                                                  ---_-=._:_-:=::.--,,
                                                            ·,,iyins
                                                                SU~~:·
                                              I
                                            t I D'JC-. _._x-'. ).l' ....... T'T'
                                                                            . ..
                                            .                                    . .\r r \
                                            I I[' .=:r.,..~ (Y:~=r: l' ' T_.-/ I_
                                            t: ......,L.·- • _. .              .L -                                I

UNITED STATES DISTRICT COURT                                  : ·""r·-c ~'"·                      --~/ ----- -~ ,
SOUTHERN DISTRICT OF NEW YORK                                ,I', ~~·-;··:- - __
                                                                         ,
                                                                               •-:-:;:.
                                                                                      .._.,       -
                                                                                                    C,t_ I ti( §1_0_
                                                                                                                   -\
--------------------------------------------------- X                     - -         -       -             .
GIVAUDAN SA,

                                       Plaintiff,                                             18-CV-03588 (JGK)

v.                                                                                            ORAL ARGUMENT
                                                                                              REQUESTED


CONAGEN INC.,

                                       Defendant.

--------------------------------------------------- X




   NOTICE OF DEFENDANT CONAGEN INC.'S MOTION FOR LEAVE TO FILE
 UNDER SEAL CERTAIN EXHIBITS TO DECLARATION OF KATHERINE A. HELM
       AND REDACT RELEVANT PORTIONS OF OTHER DOCUMENTS

       PLEASE TAKE NOTICE that, pursuant to Section VI.A.2 of Your Honor' s Individual

Rules of Practice, Defendant Conagen Inc. , by and through the undersigned counsel, respectfully

requests permission for leave to file Exhibit H to the Declaration of Katherine A. Helm, attached,

under seal. This document contains the sensitive business information of Plaintiff Givaudan SA,

and Givaudan designated this document as confidential under the protective order.

       Further, to minimize the amount of material under seal, Defendant also respectfully

requests permission to redact those portions of the Memorandum of Law in Support of Conagen

Inc. ' s Motion for Summary Judgment and other exhibits to the Declaration of Katherine A. Helm

that refer to the contents of or quote Exhibit H for the same reason. Specifically, Exhibit A is a

deposition transcript of which portions discuss the contents of and quote Exhibit H. Defendant

proposes to redact those potions of Exhibit A as well as those portions of its Memorandum of

Law quoting and discussing both Exhibits A and H.
       Case 1:18-cv-03588-JGK Document 96 Filed 09/14/20 Page 2 of 2




Dated: September 11 , 2020

                                          Respectfully submitted,

                                          By:    Isl Katherine A. Helm


                                                 Katherine A. Helm
                                                 DECHERTLLP
                                                 Three Bryant Park
                                                 1095 Avenue of the Americas
                                                 New York, New York 10036
                                                 Tel. (212) 698-3500
                                                 khelm@dechert.com

                                                 Martin J. Black (pro hac vice)
                                                 DECHERTLLP
                                                 2929 Arch Street
                                                 Philadelphia, PA 19104
                                                 Tel. (215) 994-4000
                                                 martin.black@dechert.com


                                                 Attorneys for Defendant Conagen
                                                 Inc.




                                    -2-
